Citation Nr: 0924500	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  08-10 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

The propriety of the reduction of VA non-service-connected 
pension benefits due to lack of provider proof.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to 
February 1952.  The appellant is the Veteran's custodian.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The appeal was subsequently transferred 
to the Milwaukee VA Pension Center.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement received at the Board in June 2009, the 
appellant contended that she called the VA office in St. 
Louis with the intention of scheduling a video conference 
hearing but did not receive a response.  The appellant 
asserted that a hearing would be very helpful as the matter 
on appeal is complicated.  As the appellant is requesting a 
hearing, this case needs to be returned to the RO so that a 
Board hearing may be scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The RO should schedule the appellant for a 
hearing in accordance with applicable 
procedures.  The appellant and her 
representative should be provided with 
notice as to the time and place to report 
for the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



